Title: To Thomas Jefferson from John Page, 7 April 1780
From: Page, John
To: Jefferson, Thomas



Dear Sir
Wmsburg April the 7th. 1780

I have often mentioned to you My Intention of resigning my Seat at the Council Board, on Account of my Inability, from the particular Situation of my Affairs, to give that Attendance at the Board which I ought and wished to give; and that I had therefore determined to send in my Resignation to the General Assembly at the latter End of their last Session; but that the Report which then prevailed of an Invasion had determined me to wait till I might resign without incurring the Suspicion of retiring to avoid the Dangers which then appeared to threaten us. As I find the Obstacles to my Attendance on the Board greatly increased, and the only Objection which I think could be reasonably made to my Resignation removed; I must now beg Leave to retire from it, and beg you will be assured that nothing but the particular Situation of my private and domestic Affairs which have suffered extreme[ly] by a four Years and an half almost total Neg[lect] of them could induce me to retire from the Service of my Country during the War; and that it gives me Pain to do so at present, and particularly during your Administration. I am my dear Sir with the greatest Respect & Esteem your sincere Friend & most obedt. hble S[ervant,]

John Page


P.S. I have taken the Liberty of inclosing my Resignation to the General Assembly, contained in a Letter to the Speaker, to whom you will be so kind as to have it transmitted at their first meeting.


J. P.

